They took the venire and called for the panel. The Chief Justice quoting the following authorities, to show that it would be a contempt to pocket the venire: Comb. 303; (4 Mod. 367) Jones v. Earl of Bath; Vin. Abr., tit. Trial, 329.
The plaintiff then moved to continue the cause, which was allowed, defendant having no proviso rule. Defendant then moved for a proviso rule, *31to which plaintiff objected, and made affidavit of the absence of a material witness, and service of a subpoena, on which the motion dropped.
Here terminate all the decisions, previously to the Revolution,, which I have been able to collect. For the cases, from the first page to the close of the seventeenth, I am indebted to the Hon. Edward Shippen, Esquire ; who obligingly permitted me to publish them from his manuscript, in the possession of Mr. Burd. The rest of the cases, through the kindness of the Attorney-General, I have had an opportunity of extracting from the notebook of the deceased Joseph Reed, Esquire, formerly President of this state.